Case 4:19-cv-00226 Document 394-1 Filed on 02/03/21 in TXSD Page 1 of 3
O1/FYH/303|

Werle Neal Hoawne,

 

We wounk Lo Skeark nic _\etey

a Loy. honoring Nowe eiem Tar lneloin a ko
KOmmster We dla ty \nelo indlacut imumates

ae poeta ost. Coot ses ile otVtousleds a.
\ — UL)

 

 

 

 

 

         

 

\

\

WW

CL Ss
lation Crnck Py ii Couuck clakes =
xe

 
Case 4:19-cv-00226 Document 394-1 Filed on 02/03/21 in TXSD Page 2 of 3

lle. Work be Sau Y =
MW tHhoaules = : ia
levaval 0 ON Com Witton a SOT WW

c Sincere ly

Boul Howvis Coury iawmelkes

 
 

Case 4:19-cv-00226 Document 394-1 Filed on 02/03/21 in TXSD Page 3 of 3

a

UPR EEeMLag at AERPs TA faq gfEead elf Pen ELE AU gadegg ed Egeged SO: Tate

be02 82 NVI

DOLL 'V0ZSMOH 0019 4

muvismoy) Ol
TOWWYI yo

“4S

    

WV d31d50 S,ddTHSHS ALNNOD STUUVH

INADICNI

AD |DUIDID

O42 SVX ‘NOLSNOH
